Exhibit 10.1

 

WARRANT REPURCHASE AGREEMENT

 

THIS WARRANT REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 29, 2018, between Arbiter Partners QP, LP, a Delaware limited partnership
(“Warrant Holder”), and HMN Financial, Inc., a Delaware corporation (the
“Company”).

 

WHEREAS, on May 21, 2015, Warrant Holder purchased that certain Warrant to
purchase 277,777.67 Shares of Common Stock of HMN Financial, Inc. (the
“Warrant”); and

 

WHEREAS, on the terms and subject to the conditions of this Agreement, the
Company desires to repurchase from Warrant Holder the Warrant, and Warrant
Holder desires to have repurchased by the Company the Warrant, for the
consideration set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.  Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meanings specified in the Warrant.

 

2.  Sale and Purchase of Warrant. (a) On the terms and subject to the conditions
set forth herein, upon the execution hereof, Warrant Holder hereby agrees to
sell, assign, deliver and transfer to the Company all of its right, title and
interest in and to the Warrant (the “Repurchase”) in exchange for payment by the
Company of the Purchase Price (defined below) and Warrant Holder shall cease to
have any rights with respect thereto, other than the right to receive payment of
the Purchase Price.

 

(b) The closing of the transactions contemplated hereby shall take place on the
third full business day following the date hereof, or at such other time and
date as Warrant Holder and the Company mutually determine (the “Closing Date”).
On or before the Closing Date, Warrant Holder shall deliver or cause to be
delivered to the Company the original Warrant and, on the Closing Date, the
Warrant shall be terminated in its entirety and shall be null and void. On the
Closing Date, the Company shall pay to Warrant Holder an amount equal to the
product of (x) 277,777.67 multiplied by (y) $16.07, which equals the difference
between (i) $20.75 and (ii) $4.68 (the “Purchase Price”) in cash by wire
transfer of immediately available funds in accordance with the wire instructions
provided by Warrant Holder to the Company.

 

 

    Warrant Repurchase Agreement

 

--------------------------------------------------------------------------------

 

 

3.  Representations of Warrant Holder. (a) Warrant Holder hereby represents and
warrants as follows: (a) Warrant Holder is a corporation or limited partnership,
as the case may be, duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite corporate
or limited partnership, as the case may be, power and authority to own, lease
and operate its properties and to carry on its business; (b) Warrant Holder has
all requisite corporate, partnership, company or other relevant, power and
authority to execute and deliver this Agreement and to deliver the Warrant to
the Company hereunder, and to consummate the transactions contemplated hereby;
(c) the execution and delivery of this Agreement, and the consummation of the
sale of the Warrant hereunder have been duly authorized by all required
corporate, partnership, company or other relevant action on the part of Warrant
Holder and no other action is required to authorize the execution, delivery and
performance of this Agreement and the consummation of such sale by Warrant
Holder; (d) this Agreement has been duly and validly executed and delivered by
Warrant Holder, and (assuming the due authorization, execution and delivery by
the Company) this Agreement constitutes the legal, valid and binding obligation
of Warrant Holder, enforceable against Warrant Holder in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium,
receivership and similar laws affecting the enforcement of creditors’ rights
generally, and general equitable principles; (e) none of the execution and
delivery by Warrant Holder of this Agreement or the sale of the Warrant by
Warrant Holder hereunder will conflict in any material respect with, or result
in any material violation of or material default (or an event which, with notice
or lapse of time, or both would constitute material default) under, or give rise
to a right of termination or cancellation under, any provision of (i) the
certificate of incorporation and by-laws (or other organizational and governing
documents) of Warrant Holder; (ii) any note, bond, mortgage, deed, indenture,
lien, instrument, contract, agreement, permit, lease or license, whether written
or oral, express or implied, to which Warrant Holder is a party or by which any
of the properties or assets of Warrant Holder are bound; or (iii) any statute,
law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, including any stock
exchange or self-regulatory organization, Governmental Entities, arbitrator,
mediator or similar body applicable to Warrant Holder or by which any of the
properties or assets of Warrant Holder are bound; (f) no consent, waiver,
approval, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Entities in connection with the
execution and delivery of this Agreement is required (other than any amendment
of Warrant Holder’s Schedule 13G with respect to the Company); (g) Warrant
Holder is the sole record and beneficial owner of the Warrant, free and clear of
any and all Liens other than liens created under applicable securities laws, and
Warrant Holder has the requisite power and authority to sell, assign and
transfer such Warrant free and clear of all such Liens and receive the Purchase
Price for such Warrant as contemplated by this Agreement; (h) Warrant Holder
will convey to the Company title to such Warrant, free and clear of any and all
Liens; (i) Warrant Holder is not a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any shares of Common
Stock that may be purchased pursuant to the Warrant; (j) there are no
outstanding rights acquired from Warrant Holder, or any contracts or commitments
providing for the sale, assignment or other transfer by Warrant Holder of the
Warrant (other than pursuant to this Agreement); and (k) there are no legal
proceedings pending or, to the knowledge of Warrant Holder, threatened in
writing, against or affecting Warrant Holder or its assets, at law or in equity,
by or before any Governmental Entities, or by or on behalf of any third party,
which if adversely determined would impair the ability of Warrant Holder to
enter into this Agreement or the sale of the Warrant by Warrant Holder
hereunder.

 

(b) Warrant Holder acknowledges that the Company may be in possession of
material non-public information about the Company not known to Warrant Holder
(“Excluded Information”). Warrant Holder hereby waives any and all claims and
causes of action now or hereafter arising against the Company based upon or
relating to any alleged non-disclosure of Excluded Information (other than
claims based upon gross negligence, fraud or intentional malfeasance) and
further covenants not to assert any claims against or to sue the Company or any
of its directors, officers, employees, partners, agents or affiliates for any
loss, damage or liability arising from or relating to its sale of the Warrant
pursuant to this Agreement based upon or relating to any alleged non-disclosure
of Excluded Information (other than claims based upon gross negligence, fraud or
intentional malfeasance). It is understood and agreed that neither the Company
nor Warrant Holder makes any representation or warranty to the other whatsoever
with respect to the business, condition (financial or otherwise), properties,
prospects, creditworthiness, status or affairs of the Company, or with respect
to the value of the Warrant or shares of Common Stock that may be purchased
pursuant to the Warrant.

 

(c) Upon receipt of the Purchase Price, Warrant Holder’s claims under the
Warrant shall be satisfied and terminated in all respects.

 

 

  2 Warrant Repurchase Agreement

 

--------------------------------------------------------------------------------

 

 

4.  Representations of the Company. (a) The Company hereby represents and
warrants as follows: (a) the Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business; (b) the Company has all
requisite corporate, partnership, company or other relevant, power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby; (c) the execution and delivery of this Agreement, and the
consummation of the purchase of the Warrant hereunder have been duly authorized
by all required corporate or other relevant action on the part of the Company
and no other action is required to authorize the execution, delivery and
performance of this Agreement and the consummation of such purchase by the
Company; (d) this Agreement has been duly and validly executed and delivered by
the Company, and (assuming the due authorization, execution and delivery by
Warrant Holder) this Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, receivership and similar laws affecting the enforcement of
creditors’ rights generally, and general equitable principles; (e) none of the
execution and delivery by the Company of this Agreement or the purchase of the
Warrant by the Company hereunder will conflict in any material respect with, or
result in any material violation of or material default (or an event which, with
notice or lapse of time, or both would constitute material default) under, or
give rise to a right of termination or cancellation under, any provision of (i)
the certificate of incorporation and by-laws (or other organizational and
governing documents) of the Company; (ii) any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, permit, lease or license,
whether written or oral, express or implied, to which the Company is a party or
by which any of the properties or assets of the Company are bound; or (iii) any
statute, law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, including any stock
exchange or self-regulatory organization, Governmental Entities, arbitrator,
mediator or similar body applicable to the Company or by which any of the
properties or assets of the Company are bound; (f) no consent, waiver, approval,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Entities in connection with the execution and
delivery of this Agreement is required; (g) the Company has the requisite power
and authority to purchase the Warrant and to pay the Purchase Price for such
Warrant as contemplated by this Agreement; and (h) there are no legal
proceedings pending or, to the knowledge of the Company, threatened in writing,
against or affecting the Company or its assets, at law or in equity, by or
before any Governmental Entities, or by or on behalf of any third party, which
if adversely determined would impair the ability of the Company to enter into
this Agreement or the purchase of the Warrant by the Company hereunder.

 

 

  3 Warrant Repurchase Agreement

 

--------------------------------------------------------------------------------

 

 

5.  Independent Appraisal. In connection with this Agreement and the
transactions contemplated hereby, each of Warrant Holder and the Company has
made its own independent appraisal of and investigation into the value of the
Warrant, and, in deciding to enter into this Agreement, neither party has relied
on the other party or any affiliate, representative or agent of the other party
with respect to such matters.

 

6.  Indemnification. Warrant Holder hereby agrees to indemnify the Company for
any misrepresentation made by Warrant Holder in Section 3 (up to an amount which
does not exceed the cash proceeds received by Warrant Holder as a result of the
sale by Warrant Holder of its Warrant hereunder).

 

7.  The Company’s Conditions to Close.The obligation of the Company to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions:

 

(a) The representations and warranties of Warrant Holder in this Agreement are
true and correct as if made at and as of such Closing Date, and Warrant Holder
has complied with all the agreements and satisfied all the conditions on its
part to be performed or satisfied at or prior to such Closing Date; and

 

(b) Warrant Holder shall have surrendered its Warrant and delivered this
Agreement to the Company at: HMN Financial, Inc., 1016 Civic Center Drive N.W.,
Rochester, MN 55901, Attn: Chief Financial Officer.

 

8.  Warrant Holder’s Conditions to Close.

 

The obligation of Warrant Holder to consummate the transactions contemplated by
this Agreement is subject to the satisfaction of the following conditions:

 

(a) The representations and warranties of the Company in this Agreement are true
and correct as if made at and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to such Closing Date; and

 

(b) The Company shall have set aside the funds necessary to pay the Purchase
Price and shall stand ready to pay the Purchase Price to Warrant Holder on the
Closing Date pursuant to Section 2 herein.

 

9.  Termination. This Agreement may be terminated prior to the Repurchase:

 

(a)     by mutual written agreement of the Company and Warrant Holder; or

 

(b)     by either Warrant Holder or the Company, by written notice to the other,
in the event that the Repurchase contemplated by this Agreement has not occurred
within three business days from the date of this Agreement.

 

 

  4 Warrant Repurchase Agreement

 

--------------------------------------------------------------------------------

 

 

10.  Effect of Termination. In the event of termination of this Agreement as
provided in Section 9:

 

(a)  the Company shall return the Warrant to Warrant Holder;

 

(b)  the Warrant shall remain outstanding; and

 

(c)  this Agreement (other than Sections 9 through 17) shall become null and
void and of no further force and effect.

 

11.  Expenses. The Company and Warrant Holder shall each bear their own expenses
incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.

 

12.  Governing Law. This Agreement shall be governed by the laws of the State of
New York, excluding choice of law principles that would require the application
of the laws of a jurisdiction other than the State of New York.

 

13.  Further Assurances. Each party hereto shall execute such further documents
and instruments and take such further actions consistent with the terms of this
Agreement as may be reasonably necessary to accomplish the transactions
contemplated by this Agreement.

 

14.  Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof. This Agreement
supersedes all prior agreements and understandings, oral and written, with
respect to its subject matter.

 

15.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

16.  Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, successors and permitted assigns, but except as
contemplated herein, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, directly or indirectly, by either party
without the prior written consent of the other party hereto.

 

17.  Amendment, Modification and Waiver. This Agreement may be amended, modified
or supplemented at any time by written agreement of the parties hereto.

 

*    *    *    *

 

 

  5 Warrant Repurchase Agreement

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

 

 

 

HMN FINANCIAL, INC., a Delaware corporation

 

 

 

 

 

 

         

 

 

 

 

 

 

By:

 

/s/ Jon Eberle

 

  Name: Jon Eberle     Title: Senior Vice President, Chief Financial Officer and
Treasurer  

 

 


 

 

ARBITER PARTNERS QP, LP, a Delaware limited partnership

 

 

 

 

 

 

         

 

 

 

 

 

 

By:

 

/s/ Ross Levin

 

  Name: Ross Levin     Title: Director of Research  

 

 

 

[Signature page to Warrant Repurchase  Agreement]